   

Case 1:18-cr-00801-AT Document 37 Filed 09/10/P1URAGSDNIV1

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: 9/10/2021
SOUTHERN DISTRICT OF NEW YORK
X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY

VIDEOCONFERENCE
. 18,801 a

(__)(_)
Tian Qian Li ,
Defendant(s).

 

Defendant Tian Qian Li hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

X

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

/s/ Tian Qian Li by the Court with permission fe.

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Tian Qian Li Peter E. Brill

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

9/10/2021 G 2

Date U.S. District Judge/U.S. Magistrate Judge

 
